Citation Nr: 1206833	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a right and left hip disorder.

4.  Entitlement to service connection for a right and left knee disorder.

5.  Entitlement to service connection for a groin disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The issue of service connection for a back disability has previously been considered and denied by both the RO and the Board multiple times since the first rating decision in June 1971.  The RO originally found that there was no evidence that the pre-existing back disability had been aggravated in service.  The most recent denial by the Board was in a decision dated in July 2005 finding that new and material evidence had not been received to reopen the claim.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court) but the case was stayed in August 2007, as the Veteran's private attorney representative had been suspended.  On January 17, 2008, the case was apparently closed by the Court.

Notwithstanding the fact that the service connection claim for a low back disorder has previously been considered and denied in final rating decisions and decisions by the Board, the issue will be reconsidered on the merits in the present decision.  After the last final decision by the Board in July 2005, VA received a copy of the Veteran's service personnel records in September 2008 documenting that the Veteran had been put on limited assignment in service of no running, jumping, crawling, stooping, or prolonged standing or marching.  In September 2009, VA also received a copy of a DD Form 215, Correction to DD Form 214, dated in April 2009 adding his Combat Infantryman Badge (CIB) and a list dated in February 1969 noting the Veteran as receiving a CIB badge.  The Veteran asserts that his back disability was aggravated by his military service.  The additional personnel records received are relevant to the Veteran's contentions as they establish that the Veteran was put on limited profile and that his military experience involved the presumed rigors and physical stress of combat under 38 C.F.R. § 3.304(d).  

Under the provisions of 38 C.F.R. § 3.156(c), notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to service records that are related to a claimed inservice event, injury, or disease.  See 38 C.F.R. § 3.156(c)(i).  The DD Form 215 that added the CIB badge to the Veteran's list of accomplishments apparently was not previously in existence as it was dated in April 2009.  However, the personnel records noting the Veteran's limited profile and the February 1969 personnel records listing the Veteran as receiving the CIB badge presumably were previously in existence and had not been associated with the claims file prior to 2008.  As such, the Board will reconsider the service connection claim for a back disorder on the merits, without addressing any threshold issue of whether new and material evidence has been received to reopen the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

I.  Back disorder

The Veteran contends that he had a pre-existing back disorder that was aggravated by his service.  He testified at the August 2011 hearing that he reinjured his back in service diving off a high dive and hyperextending his back.  He had also previously submitted a buddy statement in February 1998 from a fellow serviceman who recalled the Veteran injuring his back from diving off of a high dive in service.

Prior to service private treatment records document the Veteran's back injury from an auto accident in April 1967.  An April 1967 x-ray examination report shows a borderline compression fracture of minimal magnitude of T12 and a definite compression fracture of L1.  A May 1967 x-ray examination report shows old compression fractures of T12 and L1with complete straightening of the dorso-lumbar area curvature.  Treatment notes from May 1967 to May 1968 note complaints of back pain but that the Veteran was doing well.  A January 1968 x-ray examination report of the lumbar spine shows that there was satisfactory healing of the compression fractures of T12 and L1 with no significant residual changes.  The Veteran's treating physician provided a statement in February 1968 that the Veteran was hospitalized in April 1967 following an auto accident.  He incurred compression fractures of T12 and L1 vertebrae.  When last seen on January 30, 1968 he still had low back pain and was started on physical therapy after repeat x-rays showed good healing.

The service treatment records show that on the June 1968 enlistment physical clinical evaluation of the lumbar spine was normal, although it was noted that the Veteran had a history of compression fracture of L3-4 from a car accident.  

In October 1968, the Veteran was seen for complaints of intermittent low back pain with lifting and stooping.  It was noted that he had had low back pain for one and a half years since an auto accident after which he was hospitalized for two weeks.  X-ray examination in October 1968 was normal.  

The Veteran was seen again for complaints of back pain from March 1970 to July 1970.  He was put on a limited profile of no running, jumping, crawling, stooping, prolonged standing, marching, or heavy lifting in March 1970.  An August 1970 clinical record shows a diagnosis of strain to the back region in the line of duty.  

In September 1970, it was noted that the Veteran had back pain by history but essentially a normal examination.  On physical examination the Veteran had mild, ill-defined tenderness to the right lumbosacral spine and mid thoracic area, which was inconsistent with repeated examination.  X-rays were within normal limits.  There was evidence of old injury to L1-2, but now the back was within normal limits.  

The Veteran was seen for complaints of recurrent low back pain again in November 1970.  Examination revealed mild left lumbar paravertebral spasm and tenderness.  He was most tender over the L2-3 mid line.  The impression was recurrent lumbar sprain.  It was also noted, however, that the Veteran's personality profile suggested a tendency toward hypochondriasis.  

A December 1970 treatment record notes the Veteran had recurrent low back ache for about three years following an automobile accident.  The condition became intermittent with long symptom free periods, and now had been incapacitating for nearly six months.  Recurrent low back films and orthopedic consultations had not revealed a specific defect.  On physical examination the back had full range of motion with pain, no significant spasm or tenderness over the sacroiliac joints, and no neurologic findings.  The impression was chronic recurrent low back ache.

At discharge from service in March 1971, the Veteran complained of back pain and it was noted that he had a history of low back syndrome with a permanent L3 profile.

After service, the Veteran was reportedly diagnosed with osteoporosis in 1976.  He also was treated for thoracic outlet syndrome in February 1978 and had a rib removed because of this disorder in March 1978.  

An April 1992 private treatment record shows a diagnosis of spinal arthritis and residual compression vertebrae.  A May 1992 VA x-ray examination report shows minimal degenerative lipping of the lumbar spine.  A February 1999 statement from the Veteran's private physician notes that the Veteran was suffering from chronic low back pain and referred to x-rays dated in February 1999 showing degenerative disk changes at the L1-2 and L2-3 levels.  The physician indicated that he was unable to determine whether the Veteran's military service caused his low back problem or aggravated a previously existing low back problem as it was so long ago.  A December 2000 bone density test was below normal.  

The medical evidence is insufficient to decide this claim.  Treatment records prior to service show a compression fracture to T12 and L2 from an auto accident in April 1967, but the lumbar spine was reportedly healed on x-ray examination in January 1968.  The entrance examination in June 1968 shows a normal clinical evaluation of the spine with no complaints of back pain but notes the pre-service compression fracture to the spine from the car accident (although the incorrect vertebrae are noted).  

Soon after entry into service the Veteran began complaining of back pain in October 1968 and stated that he had had back pain for one and a half years since his auto accident in April 1967.  He also has stated that he reinjured his back in service during a high dive into the pool, and was treated for back strain in August 1970 that was noted as in the line of duty.  Personnel records further reflect that the Veteran served in Vietnam from December 1968 to December 1969 and earned, in pertinent part, the Combat Infantryman Badge.  He is therefore presumed to have experienced the usual rigors involved with combat service.  It is also reported in December 1970 that although he had had low back pain for three years, the recurrent low back ache was now incapacitating.  

Thus, it needs to be medically determined whether the Veteran had a pre-existing lumbar spine disability and if so, whether this pre-existing disability was aggravated during the Veteran's service.  If a pre-existing lumbar spine disability is not shown, it needs to be determined whether the current lumbar spine disability is related to the reported back injury in service and findings of back pain and strain.  In making either of these determinations, the Veteran's combat service should be considered.

Also, the Veteran testified that he has received treatment at the VA Medical Center in Poplar Bluff since 1989.  The record shows treatment from this facility from 1991 to 1992 and again in 2005.  A search for additional records from this facility should be made from 1989 to present.

II.  Neck

The Veteran contends that he injured his neck in service when he dove into the pool from a high dive and hyperextended the spine.  Service treatment records show that the Veteran complained of a stiff neck and pain in the right shoulder in June 1970.  

After service, the Veteran was reportedly diagnosed with osteoporosis in 1976.  A February 1978 private report notes the Veteran had complaints of pain, numbness, and tingling over both upper extremities and was diagnosed with bilateral thoracic outlet syndrome.  In March 1978, he had a right transaxillary first rib resection.  

A May 1991 VA x-ray examination report of the cervical spine shows degenerative disc disease of moderate severity at many levels.  A December 1991 treatment record shows a diagnosis of multiple spinal problems.  It was noted that his cervical spine seemed to be more involved than the remainder of the spine. The Veteran also was noted as having complaints of a stiff neck and a finding of torticollis in January 1992.  A February 1994 private treatment record shows complaints of neck pain status post thoracic outlet syndrome.

Based on the Veteran's reports of a neck injury in service and symptomatology since service, and current findings of a neck disability, a medical opinion is warranted to determine the likelihood that his current neck disability is related to service.


III.  Hips and groin

The Veteran contends that he injured his hips and groin when he dove into the pool from a high dive in service.  The service treatment records show that the Veteran complained that his hip becomes numb in October 1968.  In October 1970, he reported "tendon rubbing in the hip joints" and "muscle problem in the hips."  An August 1969 treatment record notes a knot around the groin region with complaint of bamboo poison.

After service a private treatment record dated in August 1991 shows complaints of hip pain.  A September 1991 VA treatment record and February 1994 private treatment record also notes complaints of hip and groin pain.

A medical opinion should be provided to determine whether the Veteran's present complaints in the hips and groin are related to any disability incurred in service.


IV.  Knees

The Veteran contends that he injured his knees in service when he dove from a high dive into the pool.

The record shows that the Veteran injured his left knee prior to service in an auto accident in April 1967.  A May 1967 x-ray examination report shows an impression of degeneration of the lateral meniscus of the left knee with slight narrowing of the joint space.  The Veteran's treating physician submitted a statement dated in February 1968 noting that the Veteran incurred a torn left medial meniscus from an auto accident in April 1967.  It was noted that he might need a left medial meniscectomy in the future.

At entry into service in June 1968, clinical examination of the lower extremities was normal.  The Veteran noted that he had injured his leg in a car accident prior to service but there is a handwritten notation that the knees were normal.  The service treatment records are negative for any findings of treatment or complaint related to the knees.

After service an August 1991 private treatment record notes complaints of knee pain.  VA treatment records dated in 1991 and 1992 also show complaints of leg and knee pain.

As the Veteran has stated that he injured his knees in service and the record shows the existence of a pre-existing left knee injury, a medical opinion is necessary to resolve this claim.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's treatment  records from the VAMC in Poplar Bluff in West Plains, Missouri, dated from 1989 to present.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO/AMC with respect to the claim.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current back, neck, knee, hip, and groin disorders found to be present.

The examiner also should provide an opinion as to the following:

(a)  What is the likelihood that the Veteran's back disorder prior to his active service?  If he had a pre-existing back disorder, what is the likelihood that the pre-existing back disorder was not aggravated beyond its natural progression during the Veteran's military service? 

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current neck disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

(d)  Whether it is at least as likely as not (50 percent or greater probability) that any current right or left hip disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

(e)  Whether it is at least as likely as not (50 percent or greater probability) that any current groin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

(f)  What is the likelihood that the Veteran's left knee disorder prior to his active service?  If he had a pre-existing left knee disorder, what is the likelihood that the pre-existing left knee disorder was not aggravated beyond its natural progression during the Veteran's military service? 

(g)  Whether it is at least as likely as not (50 percent or greater probability) that any left knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(h)  Whether it is at least as likely as not (50 percent or greater probability) that any right knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

In making the above assessments please consider that the Veteran is presumed to have undergone the normal rigors and physical stress of combat service, particularly during his service in Vietnam, in addition to the Veteran's contentions that he injured his back, neck, hips, knees, and groin during a dive from the high dive in service.  Please also note the Veteran's in-service complaints and treatment related to his back, neck, hips, and groin.

(i)  If it is determined that the Veteran's back disorder had its clinical onset during active service or was aggravated by his service, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hip disorder, knee disorder, neck disorder, or groin disorder was either caused or aggravated by the back disorder.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


